Luke, J.
The record in this case shows that two separate eases against two defendants were consolidated and tried together, but with the stipulation that a separate verdict should be returned in each case. The jury returned two separate verdicts of guilty; the judge entered up two separate judgments, and two separate motions for a new trial were filed and overruled, and by one bill of exceptions the two defendants seek to have both judgments set aside. This can not be done. “Where two eases were consolidated for the purpose of trying them together, and two verdicts were rendered, and two judgments entered, the two separate judgments could not be brought to an appellate court by one bill of exceptions.” Askew v. Powell, 30 Ga. App. 244 (117 S. E. 769) ; Bridges v. State, 27 Ga,. App. 767 (110 S. E. 412).

Writ of error dismissed.


Broyles, G. J., and Jenkins, P. J., concur.